Opinion filed June 28, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00204-CR
                                          __________

    TELESFORO ORIGINALES GALAN A/K/A TED GALAN, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 238th District Court

                                      Midland County, Texas

                                  Trial Court Cause No. CR37225


                              MEMORANDUM               OPINION
       Telesforo Originales Galan a/k/a Ted Galan entered an open plea of guilty to the offenses
of continuous sexual abuse of a young child and sexual assault of a child. After accepting
appellant’s pleas of guilty and receiving evidence pertaining to punishment, the trial court
assessed his punishment at confinement for life in the Institutional Division of the Texas
Department of Criminal Justice for the offense of continuous sexual abuse of a young child and
at confinement for a term of twenty years in the Institutional Division for the offense of sexual
assault of a child, with the two sentences to be served consecutively. We dismiss the appeal.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
          Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
          We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
          The motion to withdraw is granted, and the appeal is dismissed.


                                                                                   PER CURIAM

June 28, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.2

          1
           By letter, this court initially granted appellant thirty days in which to exercise his right to file a response to counsel’s
brief and motion to withdraw with the response due for filing on or before January 11, 2012. The court subsequently granted four
motions for extension of time filed by appellant for the filing of his response. On April 12, 2012, this court notified appellant in
writing that his response would be due on June 18, 2012, and that no further extensions would be granted. Appellant has not filed
his response by the deadline of June 18, 2012.
          2
              John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                   2